Citation Nr: 0916687	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (claimed as right leg disability).

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to January 
1983, and has unverified reserve service from January 1978 to 
April 1978 and December 1995 to September 2004.  The Veteran 
also has unverified National Guard service from May 1983 to 
April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
right leg disability, a right ankle disability, and a left 
hand disability.

In a statement dated in May 2008, the Veteran stated that his 
claim of entitlement for service connection for a right leg 
disability should be considered as a claim of entitlement to 
service connection for a right knee disability.

The issue of entitlement to service connection for a right 
knee disability, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2008 statement, the Veteran withdrew his appeal 
concerning the issues of entitlement to service connection 
for a right ankle disability and a left hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issues of entitlement to service connection for a right ankle 
disability and a left hand disability have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2008).

The Veteran's most recent Substantive Appeal, dated in April 
2006, perfected his appeal as to the issues of entitlement to 
service connection for a right leg disability, a right ankle 
disability, and a left hand disability, as identified in an 
April 2006 statement of the case.

In a May 2008 written statement, the Veteran stated that he 
was withdrawing his appeal as to the issues of entitlement to 
service connection for a right ankle disability and a left 
hand disability.  

The Board finds that the Veteran's written statement 
indicating his intention to withdraw his appeal as to the 
issues of entitlement to service connection for a right ankle 
disability and a left hand disability satisfies the 
requirements for the withdrawal of a substantive appeal.

As the Veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for a right ankle 
disability and a left hand disability, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.



Accordingly, the issues of entitlement to service connection 
for a right ankle disability and a left hand disability are 
dismissed.


ORDER

The appeal concerning the issues of entitlement to 
entitlement to service connection for a right ankle 
disability and a left hand disability are dismissed without 
prejudice.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board notes that the RO sent letters dated in November 
2004 and January 2005 to one of the Veteran's reserve units, 
the 6th BN 100th DIV, and sent a letter dated in February 2005 
to the reserve unit with which he most recently associated, 
the 8th BN 108th DIV, requesting information from the 
Veteran's service records.  It appears that the Veteran's 
service personnel and treatment records for the time period 
from September 1993 to June 2003 were received and associated 
with the claims file.  

It does not appear that the Veteran's records from his period 
of service from May 1983 to April 1993 with the National 
Guard have been requested.  Also, it does not appear that the 
Veteran's records from his first period of reserve service 
from January 1978 to April 1978 have been requested.  

Further, an initial request to the National Personnel Records 
Center (NPRC), dated in December 2004, indicates that service 
treatment records for the Veteran's period of active duty are 
unavailable.  The Veteran was notified, at the time of the 
April 2006 statement of the case, that his service treatment 
records for his period of active duty are unavailable.  It 
does not appear that a search for alternative records has 
taken place.  

The Board notes that the RO, in a letter dated in May 2006, 
requested that the Veteran complete and return an enclosed NA 
Form 13055 Request for Information Needed to Reconstruct 
Medical Data.  To date, it does not appear that the Veteran 
has submitted such completed form to the RO.  On remand, the 
RO should provide the Veteran with an additional opportunity 
to complete the NA Form 13055.   

It is unclear whether all efforts to obtain the Veteran's 
service treatment records have been exhausted.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserted, in his April 2006 Substantive Appeal, 
that his current right knee disability is related to the 
injuries he sustained after he fell during Army Physical 
Fitness Testing (APFT) on October 25, 2002.  The Board notes, 
however, that by documents submitted by the Veteran, 
specifically his February 2003 Chronological Statement of 
Retirement Points, an APFT Scorecard including results for 
October 5, 2002, and a Statement of Medical Examination and 
Duty Status, completed by the Veteran's private physician in 
June 2006, it appears that the Veteran asserts that the APFT 
and related fall occurred on October 5, 2002.  

Relevant evidence of record indicates that the Veteran was 
diagnosed by muscle biopsy with inclusion body myositis by 
his private physician in November 1994.  Private treatment 
records dated on October 4, 2002 indicate that the Veteran's 
private physician recommended that he be excused from 
performing any running exercises due to chronic leg weakness 
and foot drop, as such might lead to tripping and falling.

Service treatment records dated on April 11, 2003 indicate 
that the Veteran's private physician recommended that the 
Veteran be placed upon permanent restriction for running and 
walking two and one-half miles or more, due to his inclusion 
body myositis.  Statements of Medical Examination and Duty 
Status, completed by the Veteran's private physician in May 
2005 and June 2006, indicate that the Veteran was examined on 
May 5, 2005 and reported that he fell and injured his right 
knee while he was running during APFT.  The Statement of 
Medical Examination and Duty Status dated in May 2005 
indicates that the APFT occurred on October 5, 2002, and the 
Statement of Medical Examination and Duty Status dated in 
June 2006 is silent as to the date of the APFT.

The Veteran's most recent diagnosis, as to his right knee 
disability, is dated in April 2006.  At that time, his 
private physician diagnosed his right knee disability as 
marked muscle wasting with patellofemoral compression 
syndrome.

It remains unclear to the Board whether the Veteran's current 
right knee disability is related to, or was aggravated by, 
the injuries incurred during APFT on October 5, 2002, or to 
any in-service event, injury, or disease, or to any non-
service-connected disease.  As a VA examiner has not yet 
rendered an opinion as to such a relationship, a remand for 
an examination and opinion is necessary to adjudicate the 
claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an 
additional opportunity to complete the 
NA Form 13055 Request for Information 
Needed to Reconstruct Medical Data.

2.  Attempt to obtain records regarding 
the Veteran's: service in the reserves 
during the period from January 1978 to 
April 1978; active duty service during 
the period from March 1979 to January 
1983; and service in the National Guard 
during the period from May 1983 to 
April 1993, from the NPRC, the National 
Guard, and the Veteran's reserve unit, 
or other sources if necessary.  All 
records and responses received must be 
associated with the Veteran's claims 
file.

3.  After all avenues to obtain the 
Veteran's service treatment records not 
currently associated with his claims 
file have been exhausted, duly notify 
the Veteran as to the status of any 
unavailable records.

4.  After the above-described service 
treatment records, if available, have 
been obtained, schedule the Veteran for 
a VA examination to determine:

a.  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right knee 
disability is related to the injuries 
he incurred during APFT on October 5, 
2002.  

b.  The examiner should also opine as 
to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right knee 
disability was aggravated by the 
injuries he incurred during APFT on 
October 5, 2002.

c.  If the examiner opines that the 
Veteran's current right knee disability 
is not related to, or aggravated by, 
the injuries he incurred during APFT on 
October 5, 2002, the examiner should 
opine as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's current 
right knee disability is otherwise 
related to his military service, or any 
incident therein.  

d.  The examiner should also opine as 
to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right knee 
disability is related to, or is a 
symptom or part and parcel of, his non-
service-connected inclusion body 
myositis.  

e.  If the examiner opines that the 
Veteran's current right knee disability 
is related to, or is a symptom or part 
and parcel of, his non-service-
connected inclusion body myositis, the 
examiner should opine as to whether the 
Veteran's non-service-connected 
inclusion body myositis and/or the 
claimed right knee clearly and 
unmistakably existed prior to his entry 
into service; and if so, whether the 
claimed right knee underwent a 
permanent aggravation, beyond its 
natural progression, caused by the 
Veteran's service.  The examiner should 
also render an opinion as to the 
extent, if any, that the non-service-
connected inclusion body myositis 
affected the claimed right knee during 
service.

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the medical opinion.  
The examiner must indicate in the 
medical opinion that the claims file 
was reviewed.  The physician should 
fully articulate a sound reasoning for 
all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

5.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
right knee disability, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
supplemental statement of the case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


